In an action brought by plaintiff wife to recover damages for her personal injuries, sustained through the alleged negligence of the defendant in causing her to fall upon the stairway of a house in which she was a tenant, and by plaintiff husband for loss of services and for medical expenses, judgment in favor of plaintiffs reversed on the facts and a new trial granted, with costs to appellant to abide the event. In our opinion the verdict is against the weight of evidence upon the issues relating to defendant’s alleged liability. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.